 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TYRONE A. LONG,                                   No. 2:19-cv-00334-AC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          This social security matter was referred to the undersigned pursuant to Local

19   Rule 302(c)(15). On February 26, 2019, the court issued a scheduling order directing the parties

20   to file by May 27, 2019 an enclosed Consent or Decline form regarding the undersigned’s

21   jurisdiction to conduct all proceedings and enter judgment in this case. ECF Nos. 3 at 1; 3.2. The

22   defendant consented to Magistrate Judge jurisdiction. ECF No. 4. However, plaintiff has not yet

23   filed the form indicating whether he consents to the jurisdiction of a magistrate judge.

24          Accordingly, plaintiff is ORDERED to file his Consent or Decline form no later than

25   June 26, 2019.

26   DATED: June 11, 2019

27

28
